DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 62/664,496, filed on April 30, 2018. 

Response to Amendment
No amendments to the claims were made by Applicant’s reply filed March 21, 2022.  Claims 6 and 7 are canceled.  Claim 25 is withdrawn.  Claims 1-5, 8-24, 26 and 27 are currently presented for examination.

Response to Arguments
Applicant's arguments filed March 21, 2022 with respect to the rejections under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues that the Examiner’s obviousness argument fails because the person of ordinary skill in the art would not have reasonably expected that increasing the infusion time of neridronic acid from 2 to 4 hours or administering specific total administered doses of neridronic acid to patients with varying reduced or impaired renal function would have been successful. Applicant argues that what was known at the time of the invention was that not all IV-administered bisphosphonates act the same in terms of the risk of renal toxicity, and, even more significantly, what was unknown at the time of the invention was how neridronic acid would act in this regard.  Applicant further argues that neither Toussaint nor Miller says anything about neridronic acid.  Applicant further argues that a review of the literature reveals that bisphosphonates are not all the same and thus one cannot predict how intravenous administration of one bisphosphonate will affect the kidney based on another bisphosphonate. Applicant argues that some bisphosphonates cause renal damage while others do not.
Applicant argues that when the Examiner’s obviousness rejection is gleaned against this backdrop of varying teachings and understandings—or lack thereof—for the nephrotoxicity of bisphosphonates, the rejection cannot survive. Applicant argues that while the person of ordinary skill in the art might start with the understanding that bisphosphonates have certain similarities, that person would not infer from Varenna (or anything else) that all bisphosphonates, especially those with dissimilar chemical structures, such as pamidronate and zoledronate, would necessarily have similar functions and properties. Applicant argues that one would certainly never have reasonably expected that increasing the infusion time of neridronic acid from 2 to 4 hours or administering particular total administered doses of neridronic acid to patients with varying reduced or impaired renal function would have been successful.
Applicant’s arguments with respect to the Toussaint reference are found not persuasive for reasons of record.  It is maintained that although Toussaint et al. does not specifically discuss neridronic acid, Toussaint discusses bisphosphonates and neridronic acid is a bisphosphonate with a very similar structure to palmidronate and alendronate. Toussaint et al. teaches that because bisphosphonates are renally cleared, slower infusion rates and lower doses than those of standard osteoporosis management are generally used in patients with severe chronic kidney disease (page 224).  Thus because neridronic acid is a bisphosphonate, renal clearance like other bisphosphonates is rendered obvious.  Thus the state of the art prior to the effective filing date of the instant application recognized the need to increase the infusion time and/or lower the dose of bisphosphonate drugs in order to prevent or reduce renal toxicity.  
Similarly, the teachings of Miller apply to bisphosphonates in general and thus since neridronic acid is a bisphosphonate the teachings of Miller are relevant to neridronic acid.  Miller teaches that it is known in the art that infusion rate of IV bisphosphonates are associated with acute renal failure and other adverse renal effects due to high systemic drug concentration (page 78).  Rapid infusion of bisphosphonates are associated with acute increases in serum creatinine concentration while slower infusion rate of the same dose/dosing interval is not associated with acute increases in serum creatinine concentrations (page 78).  Miller further teaches that renal adverse effects are related to Cmax, rather than area under the curve (AUC) (page 78).  Accordingly, the state of the art prior to the effective filing date of the instant application suggests that prolonging the infusion rate of bisphosphonates would reduce renal adverse effects by decreasing the Cmax which would thus motivate a person of ordinary skill in the art to increase infusion time in order to reduce the risk of adverse renal effects or to prevent further kidney damage in patients with kidney disease.  
Obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O ’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  Par Pharm., Inc. v. TWi Pharms., Inc., 773 F.3d 1186, 1198 (Fed. Cir. 2014).  “Scientific confirmation of what was already believed to be true may be a valuable contribution, but it does not give rise to a patentable invention.” PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1363-64 (Fed. Cir. 2007).
In the instant case, one would reasonably expect that increasing the infusion time of neridronic acid in a patient with renal impairment would protect again kidney damage in view of the state of the art prior to the effective filing date.  Perazella et al. teaches that in contrast to oral bisphosphonates, nephrotoxicity is a significant potential limiting factor for the use of intravenous bisphosphonates (abstract).  Perazella et al. teaches that due to the higher doses and potency, intravenous bisphosphonates have a greater potential for side effects including nephrotoxicity (page 1385).  Perazella et al. teaches that the two main IV bisphosphonates in the United States are zoledronate and pamidronate (abstract).  Perazella et al. teaches nephrotoxicity is both dose-dependent and infusion time-dependent (abstract).  Perazella et al. teaches that pamidronate can be administered to patients with impaired renal function by increasing the infusion time from 2-3 hours to 4-6 hours (Table 1 page 1386).  One would reasonably expect the same for neridronic acid since neridronic acid is also an intravenous bisphosphonate with a very similar structure as palmidronate.  Chemical compounds that have very close structural similarities and/or similar utilities would have been expected to have similar properties. 
Furthermore, O’Rourke et al. teaches that aminohexane bisphosphonate (neridronate) is structurally very similar to the bisphosphonate pamidronate (page 914).  Moreover, O’Rourke et al. teaches administration of neridronate as a single intravenous infusion of 125 mg in 500 ml of saline given over 4 hours (page 914).  Thus prior to the effective filing date of the instant application, intravenous infusion over four hours was already known in the art as a suitable regimen for the administration of neridronate.
Thus modifying the teachings of Varenna et al. and increasing the infusion time from 2 to at least 4 hours for neridronic acid in the treatment of CRPS with a reasonable expectation of successful treatment of a patient with reduced or impaired kidney function is rendered obvious in view of the cited prior art teachings.
Applicant’s arguments with respect to the rejection in further view of Tabuteau are found not persuasive for the same reasons as detailed. 
Thus for reasons of record, and for the reasons detailed above, the previous rejection under 35 USC 103 are hereby maintained and reproduced below.  This action is FINAL. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8-15, 18-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Varenna et al. (Rheumatology, 2013, 52:534-542) (Provided on IDS) in view of Perazella et al. (Kidney International, 2008, 74, pages 1385-1393) and O’Rourke et al. (Br. J. Cancer 1994, 69, pages 914-917).
Claims 1, 2, 4, 5, 8-13, 19-24, 26 and 27 of the instant application claim a method of treating complex regional pain syndrome (CRPS) or pain associated with CRPS, comprising administering to a subject in need thereof a therapeutically effective amount of neridronic acid, wherein the therapeutically effective amount of neridronic acid is administered intravenously in one or as two or more individual unit doses, wherein each individual unit dose of neridronic acid is administered to the subject by intravenous infusion over a duration of at least 4 hours.  Claims 14, 15 and 18 of the instant application claim a method of decreasing average pain intensity in a subject suffering from complex regional pain syndrome (CRPS) or pain associated with CRPS, comprising administering to the subject in need thereof a therapeutically effective amount of neridronic acid, wherein the therapeutically effective amount of neridronic acid is administered intravenously in one or as two or more individual unit doses, wherein the subject exhibits the signs and symptoms of CRPS for a duration of 2 years or less and wherein each individual unit dose of neridronic acid is administered to the subject by intravenous infusion over a duration of at least 4 hours.
Varenna et al. teaches that complex regional pain syndrome type I (CRPS-I) is a severely disabling pain syndrome characterized by sensory and vasomotor disturbance, oedema and functional impairment that in most cases develop following a trauma or surgery (page 534).  Varenna et al. teaches that neridronate is an amino-bisphosphonate structurally similar to alendronate and pamidronate and is being evaluated for efficacy in patients with CRPS-I administered by i.v. infusion (page 535).  Varenna et al. teaches treating patients with disease duration no longer than 4 months (page 535).  Varenna et al. teaches that patients were treated with 100 mg of neridronate diluted in 500 ml of saline isotonic solution and infused in the morning over 2 hours (page 535).  Varenna et al. teaches that the treatment was administered every third day four times starting from day 1 (first infusion) and ending on day 10 (fourth infusion) (day 1, day 4, day 7 and day 10) (page 535).  Thus Varenna et al. teaches administering 100 mg of neridronate four times on day 1, day 4, day 7 and day 10 for a total of 400 mg over 10 days.  Varenna et al. specifically demonstrates that patients treated with neridronate experienced greater decreases in pain scores as compared to those treated with placebo (pages 536-538).
Thus Varenna et al. specifically discloses treating complex regional pain syndrome (CRPS) or pain associated with CRPS as well as a method of decreasing average pain intensity in a subject suffering from complex regional pain syndrome (CRPS) comprising administering to the subject in need thereof a therapeutically effective amount of neridronic acid, wherein the therapeutically effective amount of neridronic acid is administered intravenously in four individual unit doses of 100 mg each for a total of 400 mg on days 1, 4, 7 and 10, wherein the subject exhibits the signs and symptoms of CRPS for a duration of less than 2 years (i.e. no longer than 4 months).
Varenna et al. does not teach intravenous infusion over a duration of at least 4 hours.  Varenna et al. does not teach treating a subject having renal impairment.  
Perazella et al. teaches that bisphosphonates are antiresorptive agents available for use as oral and intravenous preparations (page 1385).  Perazella et al. teaches that in contrast to oral bisphosphonates, nephrotoxicity is a significant potential limiting factor for the use of intravenous bisphosphonates (abstract).  Perazella et al. teaches that due to the higher doses and potency, intravenous bisphosphonates have a greater potential for side effects including nephrotoxicity (page 1385).  Perazella et al. teaches that the two main IV bisphosphonates in the United States are zoledronate and pamidronate (abstract).  Perazella et al. teaches nephrotoxicity is both dose-dependent and infusion time-dependent (abstract).  Perazella et al. teaches that pamidronate can be administered to patients with impaired renal function by increasing the infusion time from 2-3 hours to 4-6 hours (Table 1 page 1386).  Perazella et al. further teaches that nephrotoxicity can be largely avoided by stringent adherence to guidelines for monitoring serum creatinine prior to each treatment (abstract and pages 1390 and 1392).  Thus Perazella et al. teaches that bisphosphonate nephrotoxicity is dose-dependent and infusion time dependent and can be used in patients with kidney disease with monitoring of serum creatinine as well as dose reductions and increased infusion times.  
O’Rourke et al. teaches that aminohexane bisphosphonate (neridronate) is structurally very similar to the bisphosphonate pamidronate (page 914).  O’Rourke et al. teaches administration of neridronate as a single intravenous infusion of 125 mg in 500 ml of saline given over 4 hours (page 914).  Thus prior to the effective filing date of the instant application, a suitable regimen known in the art for the administration of neridronate was intravenous infusion over four hours.
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to vary and/or optimize a patient’s treatment regimen such that optimal results are achieved.  Since it was known in the art as taught by Perazella et al. that bisphosphonates produce nephrotoxicity which is known to be associated with both dose and infusion time, an ordinary skilled artisan would have been motivated to optimize bisphosphonate dose and/or prolong the IV infusion time in order to decrease the risk of renal toxicity.  Since Varenna et al. teaches that patients are treated with 100 mg of neridronate diluted in 500 ml of saline isotonic solution and infused over 2 hours, it would have been obvious to a person of ordinary skill in the art to adjust the dosage and/or increase the infusion time to over 2 hours, in order to reduce the risk of renal toxicity.  One would have been motivated to increase infusion time to further reduce the risk of renal toxicity in subjects with normal kidney function.  One would have been further motivated to increase infusion time as well as reduce the dosage in patients with kidney disease based on the amount of kidney function present in the subject.  Furthermore, as taught by O’Rourke et al. prior to the effective filing date of the instant application, a suitable regimen known in the art for the administration of neridronate was intravenous infusion over four hours.  Thus an ordinary skilled artisan would have been motivated to increase the infusion time of 2 hours as taught by Varenna et al. to 4 hours as taught by O’Rourke with a reasonable expectation of predictable results.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Although Varenna et al. does not teach treating a subject having renal impairment, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to treat all patients in need of treatment.  Since Perazella et al. teaches that bisphosphonates can be used in patients with chronic kidney disease, and neridronic acid is a bisphosphonate compound, an ordinary skilled artisan would have been motivated to use neridronic acid in subjects having renal impairment with a reasonable expectation of success.  One would have been motivated to determine kidney function of the subject since bisphosphonates are eliminated by the kidney and use neridronic acid with caution in patients with impaired kidney function and vary and/or optimize the treatment regimen such that acceptable results are achieved.  Since Perazella et al. teaches that bisphosphonates are renally cleared, one would have been motivated to administer neridronic acid at a slower infusion rate over a longer period of time as well as adjust the dosage in patients with chronic kidney disease and thus optimize the patient’s treatment regimen such that optimal results are achieved and thus arrive at the regimen claimed in the instant claims.
Thus the cited claims of the instant application are rejected since it is obvious and within the skill of an artisan practicing the invention of Varenna et al. optimize a patient’s treatment regimen in order to determine optimal treatment results.  Moreover, one would necessarily arrive at the claimed pharmacokinetic limitations as claimed in claims 9-11 since the method of claim 1 is rendered obvious and thus the effects of administering the same compound in the same amount and regimen is also rendered obvious.  Claim 19 is rendered obvious since the prior art teaches that bisphosphonate compounds can cause kidney toxicity and as such it would have been obvious to a person of ordinary skill in the art to monitor kidney function by procedures well-known in the art.  Moreover, adjusting the dosages based on kidney function is rendered obvious in view of the prior art teachings which teach adjusting dosages and/or increasing infusion time in patients with chronic kidney disease.  Thus claims 20-23 are rendered obvious.
Claim 15 is rendered obvious since the subject in Varenna et al. is the same subject as claimed which is a subject exhibiting the signs and symptoms of CRPS for a duration of less than 2 years and thus will necessarily experience a greater decrease in average pain intensity than it would be if the same therapeutically effective amount of neridronic acid was administered intravenously to a control subject exhibiting the signs and symptoms of CRPS for a duration of greater than 2 years.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 3, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Varenna et al. (Rheumatology, 2013, 52:534-542) (Provided on IDS) in view of Perazella et al. (Kidney International, 2008, 74, pages 1385-1393) and O’Rourke et al. (Br. J. Cancer 1994, 69, pages 914-917) as applied to claims 1, 2, 4, 5, 8-15, 18-24, 26 and 27 above and further in view of Tabuteau U.S. Publication No. 2017/0065621 A1 (of record).
Claim 3 of the instant application claim treating complex regional pain syndrome type II (CRPS-II).  Claims 16 and 17 of the instant application claim administration of neridronic acid in a total dose of 250 mg or 300 mg.
Varenna et al. in view of Toussaint et al. does not teach treating CRPS-II. Varenna et al. does not teach the specific dosages as claimed in claims 16 and 17.
Tabuteau claims a method of treating pain associated with complex regional pain syndrome comprising administering neridronic acid intravenously (claims 1 and 4).  Tabuteau further claims neridronic acid is administered parenterally wherein a total of about 5 mg to about 500 mg is administered within one month (claim 10).  Tabuteau further claims neridronic acid is administered parenterally wherein a total of about 100 mg to about 300 mg is administered within one month (claim 13).  Tabuteau further claims neridronic acid is administered intravenously wherein each dose contains about 50 mg to about 65 mg and is administered about every three days (claims 19-20).  
Tabuteau claims that neridronic acid can treat complex regional pain syndrome type I (claim 2).  Tabuteau further teaches that an osteoclast inhibitor, such as a nitrogen-containing bisphosphonate may be administered to relieve complex regional pain syndrome, such as complex regional pain syndrome type I (CRPS-I), complex regional pain syndrome type II (CRPS-II), CRPS-NOS, or another type of CRPS [0075].
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to combine the teachings of Varenna et al. which teaches treating CRPS-I comprising the administration of neridronic acid, with the teachings of Tabuteau which teaches that the bisphosphonate compounds can treat CRPS-I as well as CRPS-II.  Thus an ordinary skilled artisan would have been motivated to treat CRPS-II with neridronic acid with a reasonable expectation of similar success.  Thus claim 3 of the instant application is rendered obvious in view of the cited prior art teachings.  Moreover, it would have been obvious to a person of ordinary skill in the art to vary and/or optimize the dosages of neridronic acid based on the range taught in the prior art such that optimal treatment results are achieved.  Even though Varenna et al. teaches a total dose of 400 mg, Tabuteau teaches that the treatment of complex regional pain syndrome can be achieved with a total dosage of neridronic acid between 5 mg to about 500 mg.  Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to vary and/or optimize the dosage between about 5 mg and about 500 mg such that optimal treatment of chronic regional pain syndrome is achieved.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 


Conclusion
Claims 1-5, 8-24, 26 and 27 are rejected.  Claim 25 is withdrawn.  Claims 6 and 7 are canceled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627

KRM